office_of_chief_counsel internal_revenue_service memorandum number release date cc psi clangley preno-133522-10 uilc date date to holly mccann chief excise_tax program from frank boland chief cc psi subject sales of taxable_fuel to state and local governments resales to other state and local governments this memorandum responds to your date request for assistance regarding certain fuel sales to state and local governments states this advice may not be used or cited as precedent generally the internal_revenue_code code allows a credit refund or payment except for the amount attributable to the leaking underground storage tank tax which is excluded from this discussion related to gasoline diesel_fuel or kerosene taxable_fuel that has been taxed and that is sold to a state for the state’s exclusive use this system is generally administered through claims by registered ultimate vendors uv that sell taxable_fuel to states at a tax-excluded price and registered credit card issuers that bill states at a tax-excluded price on the state’s purchase of taxable_fuel with their credit cards typically a uv will sell taxed taxable_fuel to a state at a tax-excluded price and make the claim itself alternatively a state will purchase taxable_fuel using a credit card the credit card issuer will bill the state for the taxable_fuel at a tax-excluded price and make the claim itself the service has become aware of situations where one state purchases taxable_fuel at a tax-excluded price because it is for its exclusive use and then resells it to another state for the latter state’s exclusive use for example a state-to-state sale happens when a county and a city want to consolidate resources the county purchases enough taxable_fuel for its own use as well as that of the city then sells taxable_fuel to the city for the city’s exclusive use or allows a city employee to purchase taxable_fuel with a preno-133522-10 credit card issued to the city at county facilities which will also be for the city’s exclusive use you asked the following questions regarding the validity of claims when states sell the taxable_fuel to other states will this resale of taxable_fuel from the first state to the second state change the character of the first sale as being for the exclusive use of a state if the answer to question is no is the initial state required to obtain a nontaxable_use certificate or other similar certificate on the sales of taxable_fuel to the subsequent state similarly does the initial state become a uv which would require it to register as uv buy the taxable_fuel probably at a tax-included price and then make its own uv claim when it sells the taxable_fuel to another state for purposes of the form_8849 claim_for_refund of excise_tax schedule sales by registered ultimate vendors which requires the uv to list the name and taxpayer_identification_number of the state to which the uv sold taxable_fuel must the uv list the first state or the state that actually used the taxable_fuel may the state that purchased the taxable_fuel by certifying that the fuel will be used for the exclusive use of a state sell such fuel to a federal_agency without violating the terms of the certificate sec_4081 imposes a tax on certain removals entries and sales of taxable_fuel nothing in the code exempts these transactions from tax simply because the person otherwise liable for tax or that person’s buyer is a state rather the code allows relief from the amount of the tax by certain credits refunds and payments which under prescribed conditions are available to registered credit card issues registered ultimate vendors or the state itself the type of claim that a uv or a credit card issuer may make varies depending on the identity of the claimant and the type of taxable_fuel upon which the claimant is making the claim however there are certain conditions that are required by each type of claim first the claimant must be registered under sec_4101 second sec_4081 must have imposed tax prior to the sale of the taxable_fuel to the state third the sale to the state must be made for the exclusive use of a state fourth the state must sign a certificate under penalties of perjury certifying that the taxable_fuel is for the exclusive use of the state and the claimant must have no reason to believe that any information in the certificate is false fifth the claimant generally must have borne the burden of the tax or received the state’s written consent to the allowance of the claim preno-133522-10 in revrul_68_141 1968_1_cb_483 a municipality purchased gasoline tax free for its exclusive use but resold some of the gasoline to a county for use by its sheriff’s department the ruling holds that the resale of gasoline to the county is a disposition for the exclusive use of state_or_local_government and is not taxable in example of revrul_94_81 1994_2_cb_412 the tribal government of a federally recognized indian_tribe which is treated like a state in this example purchased gasoline and diesel_fuel for resale at a retail service station located on indian lands the ruling holds that there is no exemption that would allow a state or an indian_tribal_government to purchase fuel tax free for resale to consumers therefore fuel could not be sold tax free to the tribal government for resale to consumers and no one could claim a credit or payment equal to the tax previously imposed although revrul_68_141 was issued before the gasoline taxing structure was changed to its present form the general holding of the ruling is still valid under current law that is the sale of gasoline from one state to another state for that state’s exclusive use does not change the character of the original sale as being one for the exclusive use of a state_or_local_government thus claims by a registered uv or registered credit card issuer are not invalid simply because their state customer is going to resell the taxable_fuel in question to another state for that state’s exclusive use conversely if a potential claimant knows that its state customer will resell the taxable_fuel to a person that is not a state such as a federal_agency then the potential claimant knows that some information in the certificate is false and it could not make a valid claim because the character of the initial sale does not change when a state sells taxable_fuel to another state the first state is not required to obtain a formal nontaxable_use certificate from the second state similarly the first state does not become a uv by selling taxable_fuel to a second state therefore the first state is neither required to register as a uv nor required to reimburse the actual uv for the amount of the tax and subsequently make its own uv claim for that amount however it is incumbent upon both states to maintain sufficient records to demonstrate that the taxable_fuel was used exclusively for_the_use_of a state accordingly if a state purchases taxable_fuel for its exclusive use certifying as such to either a uv or credit card issuer and then subsequently resells the fuel to another state for that state’s exclusive use the answers to your questions are as follows the resale of taxable_fuel from the first state to the second state for the second state’s exclusive use does not change the character of the first sale because the fuel is for the exclusive use of a state because the character of the initial sale does not change the first state does not need to obtain a formal nontaxable_use certificate from the second state and it does not become a uv preno-133522-10 for purposes of the form_8849 schedule the uv should list the state to which it initially sold the fuel the state that purchased the taxable_fuel by certifying that the fuel will be used for the exclusive use of a state may not sell such fuel to a federal_agency without violating the terms of the certificate federal agencies are not states and therefore such fuel would not be going for the exclusive use of a state see revrul_94_81 please call charles j langley jr at if you have any further questions
